DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



2.	Claim(s) 1, 3, 5, 6, 8-10, 12-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2012/0015206, in view of Li Zhenqui et al., CN 104966814.
Regarding claim 1, Kim et al.,  teaches an anode for a secondary battery (0007; 0034), the anode comprising: an electrolytic copper foil current collector (abstract; 0007); an anode active material layer which is provided on a single surface or both surfaces of the electrolytic copper foil current collector (0006-0009) and includes lithium powder (0010-0012); and a protective layer provided on the anode active material layer (0007), and a thickness of the copper foil is 1 to 35 mu (abstract; 0017) and tensile strength of foil is 30-40 kgf/mm2 (abstract; 0015; 0029).
Kim et al., does not teach average grain size of lithium powder and the protective layer.
Regarding claim 1, Li Zhenqui et al., teaches an average grain size of the lithium powder is 10 .mu.m to 100 .mu.m (0015) and a silicon-based protective film (0008).Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of LiZhenqui et al., into the teachings of Kim et al., because LiZhenqui teaches “ A layer of silicon-based protective film with lithium storage function is evaporated on the metal lithium powder electrode, which greatly improves the performance of the metal lithium negative electrode. Safety, high current density, low internal resistance, and improved cycle efficiency provide development space for the application of metal lithium anodes in the field of high-energy batteries.” (0008).
Kim et al., does not teach internal energy of foil. 
However, Kim et al., teaches a tensile strength within the claimed range and tensile strength is a part of the internal energy. Thus, the prior art of record would have an internal energy within the claimed range because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 3, Kim et al., teaches a tensile strength of the foil is 30-40 kgf/mm2 (abstract; 0015; 0029).
Regarding claim 3, “before the electrolytic copper foil current collector is maintained at the temperature of 140 deg C for 6 hours” is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 5, Kim et al., teaches surface roughness is on the surface of the foil and anode active material is on surface provided with surface roughness in foil current collector (abstract; 0007; 0011; 0024; 0027).
Kim et al., does not teach the limitations of claims 6, 8-10, 12-18.
Regarding claim 6, Li Zhenqui et al., teaches the anode active material layer includes lithium powder and a binder, and a weight ratio of the lithium powder and the binder is 90:10 to 99.5:0.5 (0023).
Regarding claim 8, Li Zhenqui et al., teaches the protective layer includes a silicon atom (Si) (0008).
Li Zhenqui et al., does not teach silicon atom of 1 atom % or more in an Energy Dispersive X-ray Spectrometer (EDX) spectrometer analysis. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).Regarding claim 9, Li Zhenqui et al., teaches a silicon-based material (0027; 0031; 0051).
However,  “the protective layer is formed by silane coupling processing by using one or more silane coupling agents selected from methyltrimethoxysilane, tetraethoxysilane, 3-glycidoxypropyl trimethoxysilane, 2-(3,4-epoxycyclohexyl)etyltrimethoxysilane, 3-aminopropyl trimethoxysilane, N-2-(aminoethyl)-3-aminopropyl trimethoxysilane, N-2-(aminoethyl)-3-aminoprophylmethyl demethoxysilane, vinyl trimethoxysilane, vinyl phenyl trimethoxysilane, vinyltris(2-methoxyethoxy)silane, 3-acryloxypropyl trimethoxysilane, 3-methacryloxypropyl trimethoxysilane, 3-mercaptopropyltrimethoxysilane, dimethylchlorosilane, methyldichlorosilane, methyltrichlorosilane, phenyltrichlorosilane, trichlorosilane, trimethylchlorosilane, silicon tetrachloride, and vinyltrichlorosilane , is a product-by-process. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).Regarding claim 10, wherein the protective layer is formed by coating the anode active material layer with a trimethoxy silane-based coupling agent solely or a composition including the trimethoxy silane-based coupling agent and an inorganic material, is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).Regarding claim 12, Li Zhenqui et al., does not teach thickness of copper foil current collector.
Tanizaki Hiroaki, teaches a copper foil current collector having a thickness of 1-100 um (0020).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Iwana et al., into the teachings of Li Zhenqui because both references teach the copper foil current collector and Iwana et al., also gives a thickness of the current collector.
Li Zhenqui et al., does not teach a capacity is 4.2 mAh/cm.sup.2 or more. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 13, Li Zhenqui et al., does not teach the anode is provided in a sheet type having a short axis and a long axis, and an average length (width) of the short axis is 150 mm to 2,000 mm. 
However, the short and long axis of the anode sheet type would be an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).Regarding claim 14, Li Zhenqui et al., does not teach an NP ratio (an anode capacity per unit area/a cathode capacity per unit area) is 18 or less. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 15, Li Zhenqui et al., does not teach the NP ratio (an anode capacity per unit area/a cathode capacity per unit area) of the anode for the secondary battery is 3.5 to 18.0. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 16, Li Zhenqui et al., does not teach a current density of the secondary battery is 10 mA/cm.sup.2, sand time is 100 minutes or longer. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 17, ”wherein when a symmetric cycling test is performed by rolling the anode active material layer, a potential value even after 60 hours is 0.2 V to -0.2 V” is a product-by-process.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).Regarding claim 18,  “a method…as in any one of claims…” is a product-by-process, as  “a method” is dependent on product claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 20, Kim et al.,  teaches a lithium secondary battery (0007; 0034) comprising a cathode (0006) including a lithium compound (0005), the anode comprising: an electrolytic copper foil current collector (abstract; 0007); an anode active material layer which is provided on a single surface or both surfaces of the electrolytic copper foil current collector (0006-0009) and includes lithium powder (0010-0012); and a protective layer provided on the anode active material layer (0007); a separator (0006); an electrolyte (0006); and a thickness of the copper foil is 1 to 35 mu (abstract; 0017) and tensile strength of foil is 30-40 kgf/mm2 (abstract; 0015; 0029).
Kim et al., does not teach internal energy of foil. 
However, Kim et al., teaches a tensile strength within the claimed range and tensile strength is a part of the internal energy. Thus, the prior art of record would have an internal energy within the claimed range because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).







Response to Arguments
3.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kohiki et al., US 2014/0346048; Iwamoto et al., US 2012/0107684; Lai et al., US 9711799; Lee et al., US 2020/0014020.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727